                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TERESA HODGE,                          )
                                       )
                Plaintiff,             )
                                       )
                v.                     )   1:18CV206
                                       )
ANDREW SAUL,                           )
Commissioner of Social Security,       )
                                       )
                Defendant.             )

                               ORDER

     On August 9, 2019, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636.       Plaintiff filed objections (Doc.

19) within the time limit prescribed by Section 636, and the

Commissioner has responded (Doc. 20).

     The court has reviewed Plaintiff’s objections de novo and

finds that they do not change the substance of the United States

Magistrate Judge’s Recommendation (Doc. 17), which is affirmed and

adopted.

     IT IS THEREFORE ORDERED that the Commissioner’s decision

finding no disability is AFFIRMED, Plaintiff’s Motion for Summary

Judgment (Doc. 13) is DENIED, Defendant’s Motion for Judgment on

the Pleadings (Doc. 15) is GRANTED, and that this action is

DISMISSED.

                                          /s/   Thomas D. Schroeder
September 19, 2019                     United States District Judge
